Name: Council Regulation (EC) No 1675/1999 of 19 July 1999 fixing the amount of aid in respect of silkworks for the 1999/2000 rearing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural activity;  economic policy
 Date Published: nan

 Avis juridique important|31999R1675Council Regulation (EC) No 1675/1999 of 19 July 1999 fixing the amount of aid in respect of silkworks for the 1999/2000 rearing year Official Journal L 199 , 30/07/1999 P. 0006 - 0006COUNCIL REGULATION (EC) No 1675/1999of 19 July 1999fixing the amount of aid in respect of silkworks for the 1999/2000 rearing yearTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 845/72 of 24 April 1972 laying down special measures to encourage silkworm rearing(1), and in particular Article 2(3) thereof,Having regard to the proposal from the Commission(2),Having regard to the opinion of the European Parliament(3),Having regard to the opinion of the Economic and Social Committee(4),Whereas:(1) Article 2 of Regulation (EEC) No 845/72 provides that the amount of aid for silkworms reared within the Community must be fixed each year in such a way as to help ensure a fair income for silkworm rearers, taking into account the state of the market in cocoons and raw silk, of foreseeable trends on the market and of import policy;(2) application of the abovementioned criteria entails fixing the amount of aid at the level mentioned below,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 rearing year, the amount of aid in respect of silkworms as referred to in Article 2 of Regulation (EEC) No 845/77 shall be fixed at EUR 133,26 per box of silkworm eggs used.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 April 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 July 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 100, 27.4.1972, p. 1. Regulation as last amended by Regulation (EEC) No 2059/92 (OJ L 215, 30.7.1992, p. 19).(2) OJ C 59, 1.3.1999, p. 11.(3) OJ C 219, 30.7.1999.(4) OJ C 169, 16.6.1999.